DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Qureshi et al. (US Patent 9,916,233 B1) discloses using a test container for deploying software updates. Also, Shen et al. (US Patent Application Publication 2015/0186151 A1), discloses executing a fast boot mode and also a process for resuming from hibernation. However the prior art of record, either singularly or in combination, does not specifically teach or suggest the elements performing/steps of “performing a plurality of tests to the replica container with the vendor update installed to generate a set of logs, the plurality of tests including (1) performing a normal boot, (2) performing a fast boot, (3) performing a hibernate followed by a boot from hibernate, (4) performing a set of file handling tests including creating a file, opening the file, writing to the file, reading from the file, and deleting the file, and (5) determining a memory footprint of at least one software application executing on the client device,” in combination with the other elements recited by the independent claims. Qureshi et al., Shen et al., and the other prior art previously cited on the record do not disclose the recited claimed features as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192